This is an appeal from a judgment in the Superior Court denying a petition for a writ of certiorari to review action of the board of selectmen (board). The petitioner filed an application for a license to keep, store and sell gasoline and other flammables and explosives upon a certain parcel of land owned by her. After a hearing the board denied the application. The judge in his order for judgment stated that “[t]he petitioner agrees in open Court that the . . . [board has] complied with G. L. c. 148, § 13, except as follows: . . [it] considered matters other than the danger of fire and explosion, and matters relating to whether a public or private nuisance may he created.” There is no essential dispute on the facts. Basically, the petitioner urges us to overrule the rule of law established in a number of cases beginning with St. James Bldg. Corp. v. Commissioner of Pub. Safety, 260 Mass. 548. This we decline to do.

Judgment affirmed.